CCA 37439. On further consideration of the granted issue, 71 M.J. 324 (C.A.A.F. 2012) (order granting review, May 22, 2012), and in view of United States v. Humphries, 71 M.J. 209 (C.A.A.F. 2012), it is ordered that the portion of the decision of the United States Air Force Court of Criminal Appeals as to Charge III, Specification 2, and as to the sentence is reversed. The decision of that court as to the remaining charge and specification is *348affirmed. The record of trial is returned to the Judge Advocate General of the Air Force for remand to that court for further consideration in light of Humphries.